Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
 	Applicant’s amendments to the specification submitted on February 09, 2021 do not represent new matter and therefore are accepted.  The objection to the specification contained in the Final Office Action of September 09, 2020 has been withdrawn.
Response to Amendment
	Applicant’s amendments submitted under the AFCP program were sufficient in overcoming the previous rejection of the claims over 35 USC 112(b) and (d) and USC 103 contained in the Final Office Action of September 09, 2020 and therefore these rejections have been withdrawn.  The double patenting rejection of claim 17 has been withdrawn due to its cancellation by the Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Timmer on February 11, 2021.

The application has been amended as follows: 
	Regarding Claim 10, replace “about 0 minutes” to “about 10 minutes” in line 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Silvy in view of Resasco and Pieterse and separately Basset et al. (US 2016/0129423) hereafter Basset.   Applicant has amended the instant claims to “consisting of” language and as such the prior art does not teach or suggest all the limitations of the instant claim.  
Silvy discloses a catalytic process for the production of hydrogen and carbon nanotubes wherein the catalyst comprising of alumina, nickel, cobalt and iron is contacted with a hydrocarbon feed gas comprising an alkane or olefins and an inert gas.  Silvy does not teach the regeneration of the catalyst and its repeated use.
Basset teaches a catalytic process for producing hydrogen and solid carbon wherein the catalyst comprises fused iron/alumina wherein a hydrocarbon/inert feed gas is contacted with the catalyst to produce hydrogen and solid carbon.  Basset also does not teach the regeneration and reuse of the catalyst. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-15 and 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732